37 F.3d 1486
Gotaskie (Gunther R.)v.Commonwealth of Pennsylvania, Northumberland County, City ofShamokin, Judge Ranck (Samuel), District Justice Reddinger,Officer Johns (Bob), Officer Marose (Marlin), ShamokinPolice Department, District Attorney Sacavage (Robert),Assistant District Attorney Rosini (Anthony), ChiefMichtetti (Joseph C.), Public Defender Office, AssistantGreco (Edward), Public Defender Office, Beroes (Elizabeth),Rosini (James), Avalino (Peter),
NO. 94-7026
United States Court of Appeals,Third Circuit.
Aug 03, 1994

Appeal From:  M.D.Pa.,
McClure, J.


1
AFFIRMED.